DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 19 November 2021 has been entered; claims 1-6 remain pending.

Response to Arguments
Applicant’s arguments, see Page 1 of the Remarks and the claim limitation and reference comparison table document, filed 19 November 2021, with respect to the 112(b) and 103 rejections of the claims have been fully considered and are persuasive.  The 112(b) and 103 rejections have been withdrawn in light of Applicant’s amendments to the claims and the Examiner’s Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryce Johnson on 29 November 2021.
The application has been amended as follows: 
Regarding Claim 1: within lines 8-9, please delete “ that can accommodate high flow rates”; within line 19, please replace “industrial-type” with –industrial-; within line 24, please replace “features” with –comprises-; and within line 29, please replace “the water” with –water-. 
Claim 3: within line 3, please replace “particle” with –particles-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	29 November 2021